DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (Patent 6141269), hereinafter as Shiomi, in view of Davis et al. (Patent 5283792), hereinafter as Davis.
Regarding claim 1, Shiomi teaches An apparatus, comprising: 
a substrate (Fig 35); and 
a memory circuit on the substrate, the memory circuit comprising an array of memory cells, control circuits, a word-line driver, and a plurality of input/output (I/O) circuits (Fig 35), the plurality of I/O circuits comprising a plurality of I/O pins comprising at least a first group of I/O pins and a second group of I/O pins (Fig 65 DQ1/2/3/4, vs DQS5/6/7/8), wherein: 
an M x N array of one-bit memory cells of the array of memory cells are grouped into N/2 two-column pairs of M x 1 one-bit memory cells with respective I/O circuits of the plurality of I/O circuits (Fig 34, element 411 and 413 are part of a I/O circuit, while 412 and 414 are part of another I/O circuit), with M being a positive integer representative of a number of rows and N being a positive integer representative of a number of columns, 
each of the two-column pairs of M x 1 memory cells comprises a first column of M x 1 one- bit memory cells and a second column of M x 1 one-bit memory cells (Fig 34),  
a layout of the first column of M x 1 one-bit memory cells and a layout of the second column of M x 1 one-bit memory cells is such that the first group of I/O pins, which correspond to the first column of M x 1 one-bit memory cells, are on a first side of the layout of the array and the second group of I/O pins, which correspond to the second column of M x 1 one-bit memory cells, are on a second side opposite the first side of the layout of the array (Fig 34-35), 
the first I/O circuit is coupled to a single column of M x 1 one-bit memory cells (Fig 34, SA coupled to a column through selection circuits).
but not expressly that a first I/O circuit comprising a sense amplifier, 
Davis teaches an I/O circuit comprising a sense amp (col 15, line 33-36).
Since Davis and Shiomi are both from the same field of semiconductor memory device, the purpose disclosed by Davis would have been recognized in the pertinent art of Shiomi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use a I/O circuit as in Davis into the device of Shiomi for the purpose of transmitting/receiving signals. 
Regarding claim 2, Shiomi teaches the plurality of I/O circuits comprise I/O pins comprising data-in (DI) pins, data-out (DO) pins (Fig 65), and BYTE pins, but not expressly pitches of the I/O pins are equal to twice of a pitch of each of the one-bit memory cells.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the I/O pins with twice the pitch of cell columns, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, Shiomi teaches the plurality I/O circuits of the two-column memory cell are located on the first side and the second side of the layout (Fig 35).
Regarding claim 4, Shiomi teaches a pre-charging circuitry and a sense amplifier (SA). (Fig 35)
Regarding claim 5, Shiomi teaches an additional control circuit that functions as a global signal buffer (Fig 43, Din Buffer).
Regarding claim 6, Shiomi teaches power switches located on the first side of the layout and the second side of the layout, and wherein the power switches control a power bias of the memory circuit (Fig 65, VCC and GND pins on both sides).
Regarding claim 8, Shiomi teaches layouts of the M x N array of one-bit memory cells and the plurality of I/O circuits are grouped into N/4 of four-column groups of M x 1 memory cells (Fig 34, four groups and being grouped as part of the output circuit), wherein: 
each of the two-column pairs of M x 1 memory cells comprises a first column of M x 1 one- bit memory cells, a second column of M x 1 one-bit memory cells, a third column of M x 1 one-bit memory cells, and a fourth column of M x 1 one-bit memory cells, layouts of the first column, second column, third column and fourth column of M x 1 one-bit memory cells are mirrored in horizontal and vertical axes such that a first set of I/O pins corresponding to the first column of M x 1 one-bit memory cells and a third set of I/O pins corresponding to the third column of M x 1 one-bit memory cells are on the first side of the layout of the array, and a second set of I/O pins corresponding to the second column of M x 1 one-bit memory cells and a fourth set of I/O pins corresponding to the fourth column of M x 1 one-bit memory cells are on the second side of the layout of the array (Fig 34, 35 and 65).
Regarding claim 9, Shiomi teaches layouts of the M x N array of one-bit memory cells and the I/O circuits are grouped into N/P of P columns of M x 1 one-bit memory cells, with P being a positive integer, wherein: 
layouts of the P columns of M x 1 one-bit memory cells are mirrored in horizontal and vertical axes such that the first group of I/O pins are on the first side of the layout of the array and the second group of I/O pins are on the second side of the layout of the array (Fig 35 and 65).
Regarding claim 10, Shiomi teaches an apparatus, comprising: 
a memory circuit comprising a plurality of input/output (I/O) circuits and an array of memory cells, the array of memory cells comprising an M x N array of one-bit memory cells (Fig 34), with M being a positive integer representative of a number of rows and N being a positive integer representative of a number of columns, wherein: 
the M x N array of one-bit memory cells are grouped into N/2 two-column pairs of M x 1 one- bit memory cells, and each of the two-column pairs of M x 1 memory cells comprises a first column of M x 1 one- bit memory cells and a second column of M x 1 one-bit memory cells such that a layout of the first column of M x 1 one-bit memory cells and a layout of the second column of M x 1 one-bit memory cells are mirrored in horizontal and vertical axes (Fig 34, 35), 
wherein the plurality of I/O circuits includes a first I/O circuit, wherein the first I/O circuit is coupled to a single column of M x 1 one-bit memory cells (Fig 34, through selection circuits).
but not expressly that a first I/O circuit comprising a sense amplifier, 
Davis teaches an I/O circuit comprising a sense amp (col 15, line 33-36).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 11, Shiomi teaches 
a first group of input/output (I/O) pins; and 
a second group of I/O pins, 
wherein, for each of the two-column pairs of M x 1 memory cells, the first group of I/O pins, which correspond to the first column of M x 1 one-bit memory cells, are on a first side of the layout of the array of memory cells and the second group of I/O pins, which correspond to the second column of M x 1 one-bit memory cells, are on a second side of the layout of the array opposite the first side thereof (Fig 34, 35 and 65).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 11,222,691. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Note: claim 7 is only rejected based on DP.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIN HUANG/               Primary Examiner, Art Unit 2827